Citation Nr: 1643866	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-07 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for deep vein thrombosis (DVT) and residuals, to include as secondary to the service-connected residuals of left buttock pilonidal cyst removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1964 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.    

In January 2012, the Board denied entitlement to service connection for DVT and residuals, to include as secondary to the service-connected residuals of a left buttock pilonidal cyst removal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court or CAVC).  In an April 2013 Memorandum Decision, the CAVC affirmed the January 2012 Board decision, and the Veteran subsequently filed a motion for reconsideration.  In a July 2013 Memorandum Decision, the CAVC granted the motion for reconsideration, vacated the Board's January 2012 decision, and remanded the matter to the Board.  The Court determined that the Board did not provide adequate reasons and bases for finding that consideration of secondary service connection based on aggravation was not required and was unclear regarding whether there was current DVT.

The Board referred this case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In July 2014, a medical opinion from a VA general and vascular surgeon was obtained, and a copy of the medical opinion was provided to the Veteran.
In a November 2015 decision, the Board denied service connection for DVC and residuals, to include as secondary to the service-connected residuals of left buttock pilonidal cyst removal.  The Veteran appealed the Board's decision to the CAVC. The November 2015 Board decision was vacated pursuant to an August 2016 Joint Motion for Remand (Joint Motion or JMR) on the basis that the Board did not provide adequate reasons or bases for whether the Veteran was prejudiced by the instruction to the VHA reviewer to address whether DVT was "permanently worsened beyond its normal progression" by the service-connected pilonidal cyst removal.  The case now returns to the Board following the Joint Motion. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  The Veteran had qualifying service in the Republic of Vietnam; therefore, exposure to herbicide agents during service is presumed.  

2.  There was no vascular injury or disease during service, and no chronic symptoms of DVT were manifested during service.

3.  Symptoms of DVT were not continuous since service separation, and DVT was not manifested to a compensable degree within one year of service separation.

4.  DVT was manifested many years after service separation, and was not causally or etiologically related to service.  

5.  Current DVT, to include residuals related thereto, was not caused or aggravated by the service-connected residuals of left buttock pilonidal cyst removal.  


CONCLUSION OF LAW

The criteria for service connection for DVT, including as secondary to the service-connected residuals of left buttock pilonidal cyst removal, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The CAVC issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and 
(5) effective date of the disability. 

In the October 2007 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, to include on a secondary basis, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The AOJ provided a VA examination with a medical opinion in January 2008.  A supplemental VA medical opinion was obtained in December 2008, and a VHA medical expert opinion was obtained in July 2014.  The VA examiner and VA reviewers considered an accurate medical history based on interview of the Veteran and review of the record, the Veteran's past and current complaints, diagnoses, and treatment, and the findings shown on examination.  In consideration thereof, the Board finds that the VA examiner and VA reviewers had adequate facts and data regarding the history and current severity of the Veteran's disability when rendering the medical opinions.  As explained below, the VA examiner provided an opinion on the essential questions of secondary causation and aggravation, including the specific question of whether there was a worsening of the underlying disability beyond its normal progression.  The July 2014 VA examiner attached no other meaning to the word "permanently" than the regulatory definition of "increase in severity" of the underlying disability, and the rationale not only compared the progress of the underlying disability of DVT and residuals as measured at two different times, but addressed the question of "normal progression" of DVT and residuals.  For these reasons, the Board finds that the collective VA examination and medical opinions are adequate, and no further examination or medical opinion is needed.   

The Board further finds that the instruction to the July 2014 VA reviewer to address whether DVT was "permanently worsened beyond its normal progression" by the service-connected pilonidal cyst removal was not prejudicial to the Veteran.  The use of the word "permanently" means nothing more than, and is a reiteration of, the regulatory term "increase in severity" of the underlying disability, as opposed to only a temporary worsening of symptoms that completely resolve when measured and compared at the later period of time.  The use of the word "permanently" simply means that, when under an aggravation analysis the severity of the disability as it existed at a given point in time is compared with the severity of the same disability at a later point in time, there is in fact some worsening, that is, some increase in severity, and that the increase is of the underlying disability.  The term "permanent" is merely a synonym for "nontemporary."  By definition, "temporary" means "continuing for a limited amount of time: not permanent" (emphasis added).  http://www.merriam-webster.com/dictionary/temporary (2016).  "Permanent" means "lasting or continuing for a very long time or forever: not temporary or changing" (emphasis added).  http://www.merriam-webster.com/dictionary/ permanent (2016).  See Jensen v. Brown, 4 Vet. App. 304, 306 (1993) (when sua sponte raising a question of interpretation of an aggravation regulation, the Court itself styled the issue in terms of "temporary exacerbation" of the preexisting condition versus "permanent worsening" of the condition) (emphasis added). 

As noted by the parties to the August 2016 JMR, the regulatory criteria at 38 C.F.R. § 3.310 (b) for aggravation of nonservice-connected disabilities provide that service connection will be established for "any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  The regulation further reads that "VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury."  

The statutory authority for 38 C.F.R. § 3.310 is 38 U.S.C.A. §§ 1110 and 1131.  The same aggravation principles under 38 U.S.C.A. § 1153 (i.e., pertaining to aggravation during service) similarly apply to secondary service connection under 38 U.S.C.A. §§ 1110 and 1131 (and 38 C.F.R. § 3.310).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (recognizing that, both § 1110 and § 1153 are in Chapter 11 of title 38 of the U.S. Code, the statutory provisions may be relied upon to substantively define terms such as "disability").  In either aggravation analysis, there is a given point in time and a later point in time, a comparison of the underlying disability at the later point in time as measured by the severity of the disability at the earlier point in time.  Allen, 7 Vet. App. at 448 (recognizing that aggravation if only for "the degree of disability . . . over and above the degree of disability existing prior to aggravation").  The principle of comparison of the severity of the underlying disability is the same for any aggravation analysis, regardless of statutory authority; the difference is only and obviously that different points of comparison are dictated by the nature of the claim -- for 38 U.S.C.A. § 1153, the points in time are service entrance and service separation, as the worsening must occur in or during service, whereas for secondary service connection under 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310, the points in time for comparison are the severity of the non-service-connected disability (baseline) before the service-connected disability acts upon it and the later, potentially broader point in time after the service-connected disability has time to act upon the non-service-connected disability and is contended to have done so.  

The Veteran in this case cannot be and was not prejudiced by either the Board or the VA examiner's use of the term permanent simply to reiterate that the disability must be more severe at the later period when it was measured or evaluated as compared to the earlier period (baseline).  The concept of a measured increase (worsening) of severity of disability by the later period in time when compared with the earlier period in time is inherent in the 38 C.F.R. § 3.310 regulatory scheme, which requires that, for aggravation of nonservice-connected disabilities provide, there must be an "increase in severity of a nonservice-connected disease or injury" when "the baseline level of severity" is compared with "current level of severity."  It is well established in the CAVC body of case law and recognized by the Federal Circuit that, in order to constitute "aggravation" of a disability for VA purposes, there must be a comparison of the underlying disability at two points in time, and the later measure of the disability must show some worsening that is still present to "satisfy the level of proof required . . . to establish an increase in disability."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  There must be a "substantial change" in the underlying disability when measured at the later time.  Id. at 1346.  See also Jensen, 4 Vet. App. at 306 (recognizing in an analogous 38 U.S.C.A. § 1153 aggravation claim it is "VA's long standing interpretation that service connection based on aggravation requires increased disability continuing beyond discharge") (emphasis added).  The use of the term "permanently" to describe the term worsening (increase in severity) only means that the worsening (increase in severity) must still be present at the second/later point in time when the disability is assessed/measured, which in this Veteran's service connection claim included when the VA examiner provided the opinion in July 2014, and includes a continuing requirement of worsening when compared to the baseline.  See Browder v. Derwinski, 1 Vet. Ap. 204, 207 (1991) (recognizing that to establish aggravation there must be a measured worsening of disability at the later point in time, though the worsening does not have to be to a compensable degree); Hensley v. Brown, 
5 Vet. App. 155, 162-3 (1993) (recognizing that "in a particular case" the Board relies on "evidence of record" to determine whether there was "measured worsening" to constitute "increase in disability"). 

Although the JMR accurately notes that the regulatory criteria at 38 C.F.R. § 3.310 do not explicitly state that a nonservice-connected disease or injury must be "permanently worsened" by a service-connected disease or injury, the characteristics of permanence and chronicity are logically a necessarily implicit part of finding and 38 C.F.R. § 3.310 regulatory requirement that the evidence establish "increase" in "severity" of a disability.  As discussed further below, it is well established in the CAVC body of case law and recognized by the Federal Circuit that, in order to constitute "aggravation" of a disability for VA purposes, there must be a nontemporary increase in severity of the disability beyond its natural progress.  See, e.g., Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding that "evidence of temporary flare-ups . . . alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C. § 1153 unless the underlying condition is worsened"); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that "the term 'aggravated,' as it is used in [38 U.S.C.] section 101(24) (B) means . . . a permanent increase in disability beyond the natural progress of that disease or injury"); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened").  As previously indicated, the term "permanent" is merely a synonym for "nontemporary."  Both this language and concept has been embedded in CAVC case law since Hunt in 1991 and was recognized by the Federal Circuit in Davis.  

In Davis, 276 F.3d at 1346-47, the Federal Circuit held that evidence of temporary flare-ups symptomatic of an underlying pre-existing condition, alone, is not sufficient for a non-combat veteran to show increased disability under 38 U.S.C.A. § 1153 unless the underlying condition is worsened.  When discussing the facts of the case, the Federal Circuit referenced the RO's finding that the Veteran's service did not "permanently aggravate . . . schizophrenia beyond the normal progression," and quoted the VA addendum medical opinion, which read that the Veteran's psychiatric disability was "not permanently aggravated beyond the normal progression."  Notably, the Federal Circuit found no error either in use of the term "permanently" by the RO or in the language used in the VA addendum medical opinion, which closely resembles the language used in the Board's instruction to the July 2014 VA reviewer in this case, and did not find any suggestion that the use of the term "permanently" altered the legal standard for aggravation.  To the contrary, the Federal Circuit similarly wrote in its opinion that an increase in disability must consist of worsening of the "enduring" (emphasis added) disability and not merely a temporary flare-up of symptoms associated with the condition causing the disability.  The Federal Circuit, in addressing the purely legal question before it, similarly used the term "enduring" worsening of disability to contrast with temporary flare-ups of symptoms that at a later period had subsided so could not constitute a worsening of the underlying disability. 

In Donnellan, 24 Vet.App. at 171, the CAVC held that the term aggravation used in 38 U.S.C.A. § 101(24)(B) meant a "permanent increase in disability beyond the natural progress of that disease or injury" (emphasis added).  This phraseology is virtually identical to the language used in the current decision by the Board when providing instructions to the July 2014 VA reviewer to address the secondary aggravation question in the medical opinion.  

In Jensen, 4 Vet. App. at 306-07, CAVC held that, to establish aggravation, even for combat veterans, the exacerbations of a disability must be more than a "temporary or intermittent" flare-up.  The CAVC's holding necessarily implies that a permanent (i.e., non-temporary) increase in disability must be shown to constitute aggravation as it notes that there must be a comparison between the pre-existing disability and the changed level of disability at a later date showing an increase in the "overall disability" that continued "beyond discharge. "  See also Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994) (citing to Webster's dictionary defining a flare-up "as a sudden increase in symptoms of a latent or subsiding disease").   

In consideration of the above, the Board used the phraseology "permanently worsened beyond the normal progression" when directing the July 2014 VA reviewer to address secondary aggravation for the purpose of explaining the legal meaning of aggravation and to distinguish an enduring increase in severity of a disability, which would reflect aggravation if it was beyond the natural progress of the disease or injury, from any temporary or intermittent flare-ups of symptoms of a disability, which would not constitute aggravation.  The Board's use of the term permanently to reiterate that, upon comparison, there must in fact be a measured worsening of severity of disability between the two relevant points in time, is entirely consistent with the meaning of "increase in severity" (38 C.F.R. § 3.310) of the non-service-connected disability that is required by the evidence to establish secondary service connection by aggravation.  

The Board's and a VA examiner's use of the term "permanently" worsened has been recognized by precedential decisions of the Court, is a term the Court itself has used in describing aggravation, is inherent in the concept of non-temporary disability that the Court has recognized in well-established case law since 1991, and which is recognized by the Federal Circuit, and is synonymous with the Federal Circuit's use of the term "enduring" to describe such non-temporary flare-ups that are required for a claimant to establish secondary aggravation.  For these reasons, the Board finds that the Veteran in this case was not prejudiced by the Board or the VA examiner's use of the term "permanently" to describe the required "increase in severity" or worsening that must be shown to establish secondary aggravation under 38 C.F.R. § 3.310.  

In this case, the Board has fully complied with the terms of the JMR, adopted as the Court's order and now the law of the case, to explain how the Veteran in this case was not prejudiced by the use of the term "permanently" by the Board or use in instructions to the VA examiner in July 2014.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion to Remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (holding that the Board has a duty on remand to ensure compliance with the favorable terms stated in the Joint Motion or explain why the terms will not be fulfilled).  Notably, the JMR in this case, which instructed the Board to provide reasons and bases as to whether the Veteran was prejudicially influenced by the Board's instruction to the VA opinion provider, relies only on the use of the term "permanently" by the Board, but offers no assertion of prejudice in this case, including no assertion of how the use of the term "permanently" may even potentially have been interpreted by either the VA examiner or the Board to suggest a legal standard inconsistent with 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310.  The JMR does not provide any prejudicial error analysis to suggest that the inherent concepts of permanency of later measured disability are not necessarily inherent in the regulatory language of 38 C.F.R. § 3.310.  The JMR also provides no legal contention as to how prejudice to this Veteran may have arisen, and has provided no supportive legal authority suggestive of potential prejudice, including no acknowledgement of, much less distinguishing of, the body of CAVC case law recognizing the use of the term "permanent" as part of an aggravation standard, that requires non-temporary disability to establish aggravation, or Federal Circuit case law similarly requiring non-temporary or "enduring" disability to establish aggravation.  See 38 U.S.C.A. § 7261 (b)(2) (West 2014) (providing that due account must be taken of the rule of prejudicial error).  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

DVT is defined as thrombosis of one or more of the deep veins of the lower limb, characterized by swelling, warmth, erythema, frequently a precursor of a pulmonary embolism.  After considering the medical definition of DVT, and resolving reasonable doubt in favor of the Veteran, the Board finds that DVT is a cardiovascular disease.   Cardiovascular disease is a "chronic disease" under 
38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases such as cardiovascular disease become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include DVT.  See 38 C.F.R. 
§ 3.309(e). 

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).


Service Connection Analysis for DVT

The Veteran contends that the current residuals of DVT was either caused or aggravated by the painful, residual scar from the pilonidal cystectomy performed during service (and a subsequent pilonidal surgery in 1981).  He specifically asserts that, due to the painful, residual scar on the left buttock, he must shift his weight to the right side when sitting for prolonged periods and, as a result, he developed DVT in the right leg.  See September 2007 statement.  

As a preliminary matter, the Board notes that the evidence is in equipoise on whether the Veteran has current residuals of DVT.  The Board notes that an August 2007 hospital discharge report notes that the Veteran "likely" had a deep vein thrombosis (DVT) although an ultrasound study of the lower extremities was never conducted to confirm the diagnosis; however, earlier hospitalization records dated in August 2007 include several references to the Veteran's "recent pulmonary embolus."  A pulmonary embolism is defined as the closure of the pulmonary artery or one of its branches by an embolus, sometimes associated with pulmonary infarction.  More recently, a November 2007 treatment record identified pulmonary embolism as a current problem for the Veteran and showed that he took prescription medication for management of the pulmonary embolism.  See also Dorland's Illustrated Medical Dictionary 1907 (30th ed. 2003) (defining thrombosis as the formation, development, or presence of a thrombus and defining thrombus as a stationary blood clot along the wall of a blood vessel; and noting that a thrombus is to be compared to an embolus).  The Veteran's private medical provider has noted that the Veteran's DVT has since resulted in persistent edema, stasis pigmentation, and ulceration of the right leg.  See, e.g., March 2014 statement.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has current residuals of DVT.    

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of vascular injury or disease during service or chronic symptoms of DVT during service.  The service treatment records, which are complete, are absent of any complaint of, report of, diagnosis of, or treatment for DVT, and the vascular system, heart, lower extremities, and feet were clinically evaluated as normal at the May 1968 service separation.  Because the Veteran received medical treatment for pain involving the left leg (associated with back pain) during service but no report of symptoms or diagnosis was made involving the right leg; service medical examiners evaluated both lower extremities during service and only noted findings pertaining to the left leg suggestive of lumbar radiculitis; and the vascular system, heart, lower extremities, and feet were all clinically evaluated at service separation and found to be normal, the Board finds that DVT, including symptoms related thereto, is a condition that would have ordinarily been recorded during service; therefore, the lay and medical evidence contemporaneous to service, which shows no vascular injury or disease or chronic symptoms of DVT during service, weighs against a finding that DVT was incurred during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

The weight of the evidence is against finding that symptoms of DVT were continuously manifested since service separation, including to a compensable degree within one year of service separation, or that DVT is otherwise causally or etiologically related to service.  The earliest evidence of DVT is dated in 2007, approximately 39 years after service separation.  See Mercy Medical Center treatment records received in November 2007 (documenting the course of treatment for DVT and pulmonary embolism (PE) in August 2007).  When seeking medical treatment for chest pain in August 2007, the Veteran reported that symptoms of right leg pain began approximately one week before, denied a family history of DVT, and did not report having such a history himself.  He was then assessed as having suffered a pulmonary embolism.  Because the August 2007 statement was made for treatment purposes, it is particularly trustworthy because the Veteran has an incentive to report accurately the onset of symptoms in order to receive proper care; therefore, the statement is of significant probative value.  The thirty-nine year period between service and complaint of DVT symptoms is one factor that weighs against a finding of service incurrence.  Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period between separation from active service and medical complaint is one factor to consider as evidence against a claim of service connection).  

There is also no competent evidence of record linking DVT to service, including presumed herbicide exposure.  As noted above, DVT is not on the list of diseases subject to presumptive service connection based on herbicide exposure.    

The weight of the evidence is against finding that DVT, which was initially manifested many years after service, was caused by, or permanently worsened beyond the natural progression (i.e., aggravated) by, the Veteran's painful, residual scar on the left buttock, to include any shifting of weight to the right side.  In this regard, the Veteran has made several statements during the course of the appeal that he does not and cannot sit for prolonged periods, due to his left buttock scar.  At the January 2008 VA Social and Industrial Survey, he reported that he could not sit for long periods of time, hence his repeated actions of getting mad at jobs and quitting.  He also reported that he had purchased a motorcycle the previous year but had only put 200 miles on the bike because he could not sit that long on it.  He reported that he has not been to a movie theater in over 20 years because he could not sit that long and even the move from California to his current state took longer because he needed to stop.

However, these statements are contradicted by other, more credible evidence of record.  Despite the Veteran insistence during the adjudication of the current claim seeking compensation benefits that he could not sit for very long, the private clinician who prepared the August 17, 2007 History and Physical upon the Veteran's admission to inpatient care included in the assessment and plan that the Veteran was obese with an "admitted" sedentary lifestyle.  Sedentary is defined as requiring or marked by much sitting, or accustomed to sitting or to taking little exercise.  Merriam Webster's II New College Dictionary 1022 (3rd ed. 2005).  That the private clinician included in the report that the Veteran "admitted" he had a sedentary lifestyle suggests that the Veteran made a different statement to the private physician in August 2007 than what he repeatedly has made to VA since filing the current disability claim attributing sitting limitations to the service-connected pilonidal cyst residuals.  

Additionally, in a December 2008 statement, the private medical provider noted that the Veteran's work required that he sit for long periods each day working on the computer; thus, the Veteran's private medical provider has reported that the Veteran's job required prolonged sitting.  Because the statements made for treatment purposes are particularly trustworthy because the Veteran has incentive to report accurately his medical history and any risk factors for DVT/PE in order to obtain proper medical care and are more consistent with other evidence of record, these statements are deemed more credible and of greater probative value than the statements made to VA in connection with the disability claim denying prolonged sitting, which are not deemed credible.  See also April 2014 statement from the Veteran (reporting that he told a treating medical provider in August 2007 (i.e., when being treated for the pulmonary embolism) that he sat in front of a computer for 10 hours a day).  

Additionally, after review of the record and interview and examination of the Veteran, the January 2008 VA medical examiner opined that it was less likely than not that DVT was caused by the left buttock cyst residuals (i.e., the residual scar).  In providing rationale for the medical opinion, the January 2008 VA medical examiner reasoned that the risk factor for DVT was prolonged sitting, which was not related to the buttock cyst but due to the requirements of the Veteran's job.  

Another VA physician reviewed the record in December 2008 and similarly opined that the Veteran's recent DVT and pulmonary embolus was not caused by or a result of the service-connected scar disability.  In providing rationale for the medical opinion, the December 2008 VA medical reviewer explained that there were several causes of thromboemboli, and among the most common were prolonged sitting (particularly when in travel), cancer, clotting factor abnormalities, and smoking.  The December 2008 VA medical reviewer indicated that he was not aware of any data reported in the literature regarding a causal relationship between scars and DVTs, and it had been mentioned that the Veteran's main risk factor was a sedentary lifestyle.  See August 2007 private hospitalization record (noting obesity and an admitted sedentary lifestyle).  The December 2008 VA medical reviewer also noted that it was not primarily the Veteran's seating position, but rather the fact that he remained in the position (either due to job requirements or by choice) for such long periods without standing up and walking around that contributed to the DVT/PE.  

After reviewing the record, the July 2014 VA medical reviewer, who has specialized medical training in area of general surgery and vascular surgery, opined that DVT was not aggravated by the residual scar disability from the pilonidal cystectomy.  In providing rationale for the medical opinion, the VA medical reviewer reasoned that the shifting of weight away from the scar due to discomfort during sitting had never been proven to provoke DVT and should not permanently worsen DVT beyond the normal progression.  The July 2014 VA medical reviewer commented that, if there was DVT, a pilonidal cystectomy residual scar disability should not have any bearing on the progression or history of DVT.  The July 2014 VA medical examiner also agreed with the opinion of the December 2008 VA medical reviewer that DVT was multifactorial and one factor may be prolonged sitting without standing up or walking around; however, the association was weak at best.  

The July 2014 VA medical examiner further considered the March 2014 private medical opinion discussed below stating that DVT had resulted in persistent edema, stasis pigmentation, and ulceration in the right leg and opined that DVT can result in such symptomatology in the affected leg due to venous hypertension from failed venous valves; however, it cannot be attributed reasonably to the residual scar disability from the pilonidal cystectomy.  The July 2014 VA medical reviewer explained that the process of DVT edema, stasis pigmentation, and ulceration can occur to a normal healthy individual as the unfortunate consequence and sequelae of DVT, irrespective of any other medical condition.  The July 2014 VA medical reviewer noted, in summary, that he did not believe that DVT was aggravated by the service-connected scar disability because the progression of DVT was very much dictated by other factors such as compliance with any medical therapies, absence of DVT risk factors, and adequate anticoagulation.  The July 2014 VA medical reviewer then commented that the natural history of DVT can lead to the progression of edema, stasis pigmentation, and ulceration in a healthy patient without any co-morbidities.

The January 2008 VA medical examiner, December 2008 VA medical reviewer, and July 2014 VA medical reviewer had adequate facts and data on which to base the medical opinions, and provided sound rationale for the medical opinions, to include explanation of known medical principles regarding the development and progression of DVT.  For these reasons, the Board finds the collective VA medical opinions to be of significant probative value and weigh against finding that the pilonidal cystectomy residuals, including the manner in which the Veteran sat purportedly due to a painful scar on the left buttock, caused or aggravated DVT.  

The Board notes that, in June 2008, a private medical provider for the Veteran opined that the only risk factor for the development of the blood clot was the extensive sitting on the right side and noted that the Veteran had been forced to put most of his weight on the right side due to a painful scar on the left buttock, which was a residual of surgery performed to remove a pilonidal cyst.  The private medical provider also noted that, since blood clots were known to form when blood pools, it was reasonable to assume that the Veteran's clot would not have formed if he did not need to put so much weight on the right leg.  The private medical provider added that, if the Veteran was able to put weight on both legs, blood would have been able to move more freely, and it was most likely that the clot would not have formed; therefore, it could be deduced that the scar disability most likely contributed to the clot formation.  In December 2008 statement, the private medical provider clarified that the Veteran's work required that he sit for long periods a day working on the computer, and that the scar on the buttocks had become increasingly painful, especially when sitting for long periods.  

The Board finds the June 2008 private medical opinion to have lesser probative value than the VA medical opinions discussed above.  The private medical provider provided inadequate rationale for concluding that the only risk factor for DVT was the Veteran's manner of sitting.  The treating clinicians in August 2007 reached no such conclusions.  (The August 2007 history and discharge summaries noted extensively the Veteran's history, to include that he smoked at one time, was then obese, and had chosen a sedentary lifestyle.)  The private medical provider's April 2008 evaluation of the Veteran is of record and includes the opinion that the blood clot seven months prior had an "unclear" etiology.  It was not until the Veteran told the private medical provider in July 2008 that he believed that the pain associated with the scar disability forced him to put pressure on the right side and develop a clot that the private medical examiner wrote that he believed it was a "possibility" that a clot resulted from pressure on the right side and affirmed that he would compose a letter for VA.  

The very phraseology used by the private medical provider in the June 2008 treatment record - stated in terms of mere possibility - in the context of lack of rationale, indicates that the medical opinion provided to VA in connection with the appeal linking DVT to the Veteran's manner of sitting was speculative.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship); 38 C.F.R. § 3.102 (reasonable doubt does not include resort to speculation or remote possibility).  

In addition, unlike the VA medical reviewers, the private medical provider in June 2008 did not consider other potential risk factors for DVT that may have caused or contributed to DVT.  Even if the June 2008 opinion were read as not merely speculative, the incomplete and, therefore, inaccurate history supports a finding that the June 2008 opinion has only minimal probative value.  

In March 2014, the same private medical provider noted that, following the deep vein thrombosis in August 2007, the Veteran underwent an evaluation and the only risk factor found for deep vein thrombosis was the Veteran's extensive sitting on the right side.  The private medical provider then opined that the most likely cause of the blood clot would be the pooling of blood caused by being forced to put most of his weight on the right side due to the painful residual scar on the left buttocks.  The private medical provider opined that the scar disability contributed, albeit indirectly, to the formation of the clot.

The Board also finds the March 2014 private medical opinion to have lesser probative value than the VA medical opinions discussed above.  As before, the private medical provider provided inadequate rationale for the opinion.  Although the private medical provider wrote that the only risk factor for DVT was the Veteran's manner of sitting for prolonged periods, he neither considered nor addressed any other potential risk factors for DVT identified by other medical professionals who have evaluated the Veteran, to include having to engage in prolonged sitting due to job requirements, a smoking history, obesity, and a sedentary lifestyle.  Consequently, the private medical provider provided inadequate explanation as to why the Veteran's manner of sitting for long periods of time was more likely to cause or contribute to DVT than any other known risk factors in this Veteran's case associated with the development or progression of DVT, thereby rendering the March 2014 medical opinion to be speculative.  The underlying basis for the private medical provider's conclusion that there is a causal or aggravation relationship between DVT and the scar disability, as demonstrated by the phraseology used in the June 2008 treatment record discussed above, is speculative.  For these reasons, the Board finds that the March 2014 private medical opinion is also of minimal probative value.      

Although the Veteran, as a lay person, is competent to report any symptoms he has experienced at any given time, as well as a contemporaneous diagnosis by a medical provider, he is not competent to diagnose DVT because a diagnosis of DVT involves system processes requires medical expertise and falls outside the realm of common knowledge of a lay person.  See generally Kahana, 24 Vet. App. at 435.  Opinions on etiology and causation of DVT, to include residuals related thereto, involve making findings based on medical knowledge and clinical testing results.  The vascular system is complex and often involves unseen systems processes and disease processes that are not observable by the five senses of a lay person.  The weight of the evidence shows that symptoms of DVT were not manifested until many years after service separation, and were neither caused nor aggravated by the service-connected pilonidal cyst residuals.  Consequently, the Veteran's purported opinion attributing the current DVT to service or the service-connected scar disability is of no probative value and is outweighed by other, more credible lay and medical evidence of record, as discussed above.

Thus, the weight of the evidence demonstrates no vascular injury, vascular disease, or chronic DVT symptoms during service; no symptoms of DVT manifested until many years after service; no relationship between DVT and service; and no relationship between DVT and the service-connected scar disability on either a 
causation or aggravation basis.  In consideration thereof, the Board finds that the preponderance of the evidence is against the appeal, and service connection for DVT must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the residuals of DVT and residuals, to include as secondary to the service-connected residuals of left buttock pilonidal cyst removal, is denied.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


